Contracts; privity of contract. — Plaintiffs were engaged by Raymond Williams to build a meat packing plant, Williams having entered into a loan agreement with Small Business Administration for this purpose. After perform-*1108anee started, SBA cancelled remaining disbursements from the loan proceeds. Plaintiffs contend that cancellation of the loan gives them a cause of action against the United States for the costs they incurred on the project to the date of cancellation, that SBA guaranteed Williams’ performance of the .Contract, that plaintiffs are third-party beneficiaries of the loan agreement, that defendant is estopped from rescinding or modifying its agreements with Williams to the detriment of plaintiffs, and that cancellation of the loan agreement breached an implied contract between SBA and plaintiffs to pay plaintiffs for work and material furnished to Williams. This case came before the court on defendant’s motion to dismiss the petition on the ground that it states neither a cause of action upon which relief can be granted, nor a cause of action within the jurisdiction of this court. Upon consideration thereof, together with the response in, opposition thereto, without oral argument, on the basis of the decisions in the cases of Housing Corp. of America v. United States, 199 Ct. Cl. 705, 468 F. 2d 922 (1972); Algonac Mfg. Co. v. United States, 192 Ct. Cl. 649, 428 F. 2d 1241 (1970); D. R. Smalley & Sons v. United States, 178 Ct. Cl. 593, 372 F. 2d 505, cert. denied, 389 U.S. 835 (1967); Keane v. Gartrell, 334 F. 2d 556 (D.C. Cir. 1964); and United States v. Westmoreland Manganese Corp., 134 F. Supp. 898, 925-26 (E.D. Ark. 1955), aff’d, 246 F. 2d 351 (8th Cir. 1957), cert. denied, sub nom. Latrobe Constr. Co., 355 U.S. 890, the court, by order dated July 12,1973, granted defendant’s motion to dismiss and dismissed the petition.